     Case 3:20-cv-00954-MMA-KSC Document 56 Filed 01/04/21 PageID.343 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RANDALL SCOTT MCGRAW,                              Case No. 20-cv-954-MMA (KSC)
12                                      Plaintiff,
                                                         ORDER FINDING MOOT PARTIES’
13    v.                                                 JOINT MOTION FOR DISMISSAL
14    PACIFICA ASHWOOD LLC, and
                                                         [Doc. No. 53]
      YARDI SYSTEMS, INC.,
15
                                     Defendants.
16
17
18
19
20
21          The parties jointly move to dismiss the action as to Defendant Transunion, LLC.
22    See Doc. No. 53. However, Transunion, LLC has already been dismissed after the Court
23    granted a joint motion for dismissal. See Doc. No. 19. The parties file this second
24    motion for dismissal out of caution because Plaintiff’s First Amended Complaint names
25    Transunion, LLC in the caption but does not include allegations against it. See Doc. No.
26    53 at 2 n.1. Plaintiff erroneously named Transunion, LLC and Defendant Contemporary
27    Information Corp. in the caption of his First Amended Complaint, and Plaintiff’s claims
28    against both of these Defendants remain dismissed pursuant to the previously filed joint

                                                     1
                                                                              20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 56 Filed 01/04/21 PageID.344 Page 2 of 2



 1    motion to dismiss (Doc. Nos. 18, 19) and notice of dismissal (Doc. No. 8), respectively.
 2    Accordingly, the Court finds the instant motion is MOOT.
 3          IT IS SO ORDERED.
 4
 5    Dated: January 4, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              20-cv-954-MMA (KSC)
